
	
		I
		111th CONGRESS
		1st Session
		H. R. 863
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Blumenauer (for
			 himself and Mr. McGovern) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employees to receive transportation fringe benefits for the same month both in
		  the form of transit passes and reimbursement of bicycle commuting
		  expenses.
	
	
		1.Employees may receive transit
			 passes and reimbursement of bicycle commuting expenses as excludable fringe
			 benefits for the same month
			(a)In
			 generalSubclause (II) of section 132(f)(5)(F)(iii) of the
			 Internal Revenue Code of 1986 (defining qualified bicycling month) is amended
			 by striking , (B),.
			(b)LimitationSubparagraph
			 (A) of section 132(f)(2) of such Code (relating to limitation on exclusions) is
			 amended by striking and (B) and inserting , (B), and
			 (D).
			(c)Repeal of
			 constructive receipt treatment of bicycle commuting
			 reimbursementsParagraph (4) of section 132(f) of such Code is
			 amended by striking (other than a qualified bicycle commuting
			 reimbursement).
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
